

116 HR 6455 IH: National Commission Regarding the 2019 Novel Coronavirus (COVID–19) Pandemic Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6455IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Thompson of Mississippi (for himself, Ms. Jackson Lee, Mr. Langevin, Mr. Richmond, Mr. Payne, Miss Rice of New York, Mr. Correa, Ms. Slotkin, Mr. Cleaver, Mr. Green of Texas, Ms. Clarke of New York, Ms. Titus, Mrs. Watson Coleman, Ms. Barragán, Mrs. Demings, Mr. Khanna, Mr. Cicilline, Mr. Sherman, and Mr. Clay) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the National Commission Regarding the 2019 Novel Coronavirus COVID–19 Pandemic, and for other purposes.1.Short titleThis Act may be cited as the National Commission Regarding the 2019 Novel Coronavirus (COVID–19) Pandemic Act or the COVID–19 Commission Act.2.National Commission Regarding the 2019 Novel Coronavirus COVID–19 Pandemic(a)EstablishmentThere is established in the legislative branch a National Commission Regarding the 2019 Novel Coronavirus COVID–19 Pandemic (referred to in this section as the Commission).(b)PurposesThe Commission shall—(1)make a full and complete accounting of the circumstances surrounding the emergence of the 2019 novel coronavirus, the Nation’s preparedness for the 2019 novel coronavirus pandemic, and the actions taken by Federal, State, local, Tribal, and territorial governments at critical junctures before and after the World Health Organization designated the 2019 novel coronavirus as a public health emergency of international concern on January 30, 2020;(2)identify and examine lessons learned regarding preparedness, response, and recovery efforts at the Federal, State, local, Tribal, territorial, and international levels relating to the 2019 novel coronavirus;(3)review and evaluate recommendations and pandemic plans issued by the Bipartisan Commission on Biodefense and other nonpartisan entities regarding health security, pandemic preparedness, response, or recovery; and(4)not later than 18 months after the initial meeting of the Commission pursuant to subsection (e), publish a public report that includes recommendations for the development of a national plan to improve preparedness, response, and recovery efforts based on the lessons learned under paragraph (1) that addresses policies, programs, and, as appropriate, changes in law to minimize negative public health, economic, and social impacts of future wide-scale public health emergencies.(c)Membership(1)MembersThe Commission shall be composed of 25 members, of whom—(A)two members shall be appointed by the Committee on Oversight and Reform of the House of Representatives, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(B)two members shall be appointed by the Committee on Homeland Security of the House of Representatives, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(C)two members shall be appointed by the Permanent Select Committee on Intelligence of the House of Representatives, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(D)two members shall be appointed by the Committee on Energy and Commerce of the House of Representatives, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(E)two members shall be appointed by the Committee on Foreign Affairs of the House of Representatives, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(F)two members shall be appointed by the Committee on Transportation and Infrastructure of the House of Representatives, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(G)two members shall be appointed by the Committee on Education and Labor of the House of Representatives, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(H)two members shall be appointed by the Committee on Homeland Security and Governmental Affairs of the Senate, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(I)two members shall be appointed by the Committee on Commerce, Science, and Transportation of the Senate, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(J)two members shall be appointed by the Select Committee on Intelligence of the Senate, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member;(K)two members shall be appointed by the Committee on Health, Education, Labor, and Pensions of the Senate, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member; (L)two members shall be appointed by the Committee on Foreign Relations of the Senate, of whom one member shall be selected by the Chair and one member shall be selected by the Ranking Member; and(M)one member shall be appointed by the Joint Economic Committee of Congress selected by the Chairman and Vice Chair.(2)Qualifications(A)Areas of expertiseEach individual appointed to the Commission shall be a United States persons with significant expertise in one or more of the following areas:(i)Public health preparedness, response, and recovery operations.(ii)Administration of emergency preparedness, response, and recovery operations.(iii)Transportation.(iv)Education.(v)Economics.(vi)Healthcare, with a focus on biotechnology and biomedical sciences.(vii)Foreign policy.(viii)Logistics and supply chain.(ix)Intelligence.(x)Election security and administration.(B)Political party affiliationNot more than 13 members of the Commission may be from the same political party.(C)CompositionAt least one member of the Commission shall be an individual with significant expertise in each of the areas specified in subparagraph (A). Not fewer than 18 members of the Commission, in an equally divided manner, shall be individuals with significant expertise in the areas specified clauses (i) and (ii) of such subparagraph.(D)Nongovernment appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government.(3)Deadline for appointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act.(d)Chair and Vice ChairThe Chair and Vice Chair of the Commission shall be members with significant expertise in the areas specified in clauses (i) and (ii) of subsection (c)(2)(A), and shall be chosen from among the members through a vote taken by a majority of the members. The Chair and Vice Chair shall be of different political parties.(e)Initial meetingThe Commission shall meet and begin operating not later than 45 days after the date of the appointment of its final member.(f)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the Chair or a majority of its members. Eighteen members of the Commission shall constitute a quorum, and members shall have the option to vote by proxy. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.(g)Powers of Commission(1)In general(A)Hearings and evidenceThe Commission or, on the authority of the Commission, may, for the purpose of carrying out this section—(i)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and(ii)subject to subparagraph (B), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents.(B)Subpoenas(i)Issuance(I)In generalA subpoena may be issued under this subsection only—(aa)by the agreement of the Chair and the Vice Chair; or(bb)by the affirmative vote of 18 members of the Commission.(II)SignatureSubject to subclause (I), subpoenas issued under this subsection may be issued under the signature of the Chair and Vice Chair or any member designated by a majority of the Commission, and may be served by any person designated by the Chair and Vice Chair or by a member designated by a majority of the Commission.(ii)Enforcement(I)In generalIn the case of contumacy or failure to obey a subpoena issued under this subsection, the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.(II)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this subsection, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).(2)Information from Federal, State, local, Tribal, or territorial agencies(A)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or other instrumentality of government at the Federal, State, local Tribal, or territorial level, information, suggestions, estimates, and statistics for the purposes of carrying out this section. Each such department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the Chair and Vice Chair or any member designated by a majority of the Commission.(B)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.(3)Assistance from Federal agencies(A)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions.(B)Other departments and agenciesIn addition to the assistance prescribed in subparagraph (A), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.(h)Public meetings(1)In generalThe Commission shall hold public hearings and meetings to the extent appropriate.(2)Protection of certain informationAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.(i)Staff of Commission(1)In general(A)Appointment and compensationThe Chair, in consultation with Vice Chair, and in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of an executive director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.(B)Personnel as Federal employees(i)In generalThe executive director and any other personnel of the Commission in accordance with subparagraph (A) shall be treated as employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.(ii)Members of commissionClause (i) shall not be construed to apply to members of the Commission.(2)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(3)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.(j)Compensation and travel expensesEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(k)Security clearances for commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person may be provided with access to classified information under this subsection without the appropriate security clearances.(l)Termination(1)In generalThe Commission, and all the authorities of this section, shall terminate 60 days after the date on which the report is published under subsection (b)(4).(2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the public report.(m)Funding(1)In generalThere is authorized to be appropriated to the Commission $4,000,000 to carry out this section.(2)Duration of availabilityAmounts made available to the Commission under paragraph (1) are authorized to remain available until the termination of the Commission.